The trial court properly limited the scope of cross-examination of defendant’s expert by precluding inquiry into the fact that he and defendant were insureds and shareholders in the same dental malpractice insurance company. The court acted within its discretionary authority (see Feldsberg v Nitschke, 49 NY2d 636, 643 [1980]), and “achieved a fair balance between the plaintiffl’s] right to attack the expert witness’s credibility and the prejudicial effect of introducing the fact of [the defendant]’s insurance coverage” (Cerasuoli v Brevetti, 166 AD2d 403, 404 [1990]). Concur — Mazzarelli, J.R, Gonzalez, Catterson, McGuire and Acosta, JJ.